               Case 1:19-cr-00115-ELH Document 289 Filed 07/08/21 Page 1 of 1



                                   United States District Court
                                      District Of Maryland
     Chambers of                                                                       101 West Lombard Street
Ellen Lipton Hollander                                                                 Baltimore, Maryland 21201
  District Court Judge                                                                       410-962-0742



                                                    July 8, 2021

      LETTER TO COUNSEL

             Re:      United States of America v. Gary Horton
                      Criminal No.: ELH-19-0115

      Dear Counsel:

             This will confirm the substance of our discussions during the lengthy telephone
      conference held on July 8, 2021.

             As discussed, the Court will proceed with the motions hearing scheduled for July 9, 2021.
      However, with respect to the defense motion at ECF 112, the Court expressed concern as to the
      adequacy of the government’s response. Therefore, I have asked the government to submit a
      supplemental response in opposition, due by the close of business on July 13, 2021. If the
      defendant wishes to reply, he must do so by the close of business on July 16, 2021. And, as to
      that motion, the Court will hold a motion hearing on July 23, 2021, beginning at 11:00 a.m.

             The pretrial conference, previously scheduled for July 22, 2021, will be held, instead,
      following the motion hearing on July 23, 2021.

             Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
      as such.

                                                                   Sincerely,

                                                                      /s/
                                                                   Ellen Lipton Hollander
                                                                   United States District Judge
